Citation Nr: 0411226	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  02-12 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 40 percent for the service 
connected ankylosing spondylitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel






INTRODUCTION

The veteran had active service from December 1971 to October 1980.

This appeal arises from a January 2002 rating decision of the St. 
Louis, Missouri Regional Office (RO).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran's claim is REMANDED for the following:

1.  The RO must review the claims file and ensure that all notice 
and development obligations have been satisfied in accordance with 
the provisions of 38 C.F.R. § 3.159 (2003), and any other 
applicable legal precedent.  The veteran should receive specific 
notice as to the type of evidence necessary to substantiate his 
claim and the division of responsibilities between the veteran and 
VA in obtaining that evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  As part of the notice required under the 
new law, the RO should ask the veteran to provide information 
regarding all medical treatment for the disability at issue that 
has not already been made part of the record.  The RO should 
assist the veteran in obtaining all relevant evidence that is not 
already of record.  In addition, the veteran should be requested 
to provide all relevant information regarding time lost from work 
and time spent hospitalized as a result of his service connected 
back disability.  If records sought are not obtained, the RO 
should notify the veteran of the records that were not obtained, 
explain the efforts taken to obtain them, and describe further 
action to be taken.  Once obtained, all records must be 
permanently associated with the claims folder.

2.  Following completion of the above development, the veteran 
should be scheduled for a VA orthopedic examination.  The claims 
folder should be made available to the examiner for review prior 
to the examination and all necessary diagnostic testing should be 
accomplished.  The examiner should clarify whether the veteran 
suffers from ankylosing spondylitis of the cervical and/or dorsal 
segments of the spine (it has already been medically determined 
that there is ankylosing spondylitis of the low back).  The 
examiner should provide complete range of motion findings for the 
low back and each additional segment that is affected by 
ankylosing spondylitis, if any.  The examiner should indicate 
whether there is any pain, weakened movement, excess fatigability, 
or incoordination on movement of the low back (and any additional 
segment if affected by ankylosing spondylitis), and whether there 
is likely to be additional range of motion loss of the service 
connected disability due to any of the following:  (1) pain on 
use, including flare-ups;  (2) weakened movement; (3) excess 
fatigability; or  (4) incoordination.  The above determinations 
must, if feasible, be expressed in the degree of the additional 
range of motion loss due to pain on use or during flare-ups.  The 
examiner should also indicate whether there is evidence of muscle 
spasm or guarding severe enough to result in an abnormal gait, or 
abnormal spinal contour such as scoliosis, reversed lordosis or 
abnormal kyphosis.   Each of the above criteria must be addressed 
by the examiner.

3.  When the above development has been completed and the RO has 
complied with the notice and duty to assist provisions of 38 
C.F.R. § 3.159, to include the appropriate time period for receipt 
of additional information or evidence, the RO should review the 
expanded record and re-adjudicate the issue on appeal.  If any 
benefit sought remains denied, a supplemental statement of the 
case (SSOC) should be issued to include consideration of the 
provisions of 38 C.F.R.§ 3.321and the old and new rating criteria 
for disability of the spine.  The veteran and his representative 
should be afforded an opportunity to respond before the case is 
returned to the Board for further appellate review.  The SSOC must 
contain notice of all relevant actions taken on the claim, 
including a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
Additionally, if the veteran does not appear for a scheduled 
examination, the SSOC should specifically refer to 38 C.F.R. § 
3.655 (2003).  

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and argument 
on the matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



